Title: From Elizabeth Smith Shaw Peabody to William Smith Shaw, 23 June 1803
From: Peabody, Elizabeth Smith Shaw
To: Shaw, William Smith



Atkinson June 23d. 1803.

I will write again, & believe I have a Son, with whom I should delight to converse, & communicate every little occurrence, that may from local circumstances, & there connections be interesting to friendship, or affection; though from the length of time, since he has written to his Mother, One might conclude, he believed she lived beyond the Alps, in the frigid Zone, where all the Charities, the tender ties of relationship were feebly felt, & Where even maternal love scarce warms the heart of the hard Inhabitant.—
I think you cannot but join with me in gratitude to heaven, for the recovery of your Sisters health. Mr Peabody thought last winter, that she would not live to see the return of another Spring, but she is now much better than I have known her since your dear Sister Betsys death, for it has appeared to me that she has been languishing ever since that gloomy time.
You have heard I presume, that Mr Tucker was removed to Salem. He has obtained an appointment to an Office sufficiently lucrative for the support of his small Family & more certain property than his buisness in Haver hill would afford—That Town would give but One good Lawyer a handsome living. Since Mr Parsons decease a Mr Varnum of popular talents has taken his abode at Nat Bradleys, & by some means has drawn the chief of the buisness. Mr Tucker never spoke at the bar, neither could Mr Parsons, or Thaxter feel courage sufficient. This was always an injury, and sank them in the publick mind. Mr Thaxter ever lamented that he did not accustom himself to publick speaking at his first entrance into buisness.—By the Errors, as well as the Excellences of Others, the Young should learn wisdom.—
Last Saturday I visited at Dr. Saltonstalls, accompanied by a young Lady, the most amiable of her age, & your Sister—We were treated by the family in their usual polite, & hospitable stile. The Drs. mind I found deeply wounded by the premature step, which Mr A. has taken, who wished to be freed from the Parish even as he told the Church “if there were not another in the Universe,” which struck them dumb, almost petrefied, with astonishment, as they had not the least thought of his being uneasy, & had indulged him in every wish, as they thought. Never was a man more happy, than he has been in the affections of his people, & has been a means of making them, espicially the youth, very thoughtful, & sober-minded—& I regret the present situation of minister & parish—He has suggested that Haverhill was too small a sphere for him to move, & it is believed that Brattle-Square is the Orb to which he aspired—But if he could not be contented, surrounded with the comforts of life, blessed with the hearts of a grateful people, who had punctually fulfilled their contract, I fear he will in no place, on this earth, realize the felicity he contemplates. For if his possesions should be greater, his mode of living must rise in proportion, & though he is said to be a rigid œconomist, yet he might not find any sum adequate to his wishes; some better situation, some Mordecai, might still corrode his mind.
His people consider his leaving them, as a most heavy stroke. To be deprived of a good man, under whose preaching, we can sit with pleasure, is no small misfortune. When we are blessed with such an one, he should be amply supported by a generous, & firm conduct, & by a constant, & conscientious attendance upon his ministry, espicially if we assisted in his settlement, & have a family, before whom we should set an example, of order, & regularity. Neither should we permit enthusiasm, nor a fondness for novelty to lead us astray—
I think it must be an happy circumstance to you, to have your beloved friend Channing near you, & so agreeably settled. He has an excellent Character, & as you follow him, & love the Teacher, I hope his Precepts will have a deep impression upon your heart. It is lovely my Son, to be good from Education & habit; but there is something still more excellent, & that is, to be good from a conviction of duty to God,& to ourselves.
Upon many accounts, I feel thoughtful for you my dear Son. When your Friend, & Patron is called to Washington, you will again be cast upon the Ocean; Where will you steer your feeble Bark? Or, upon what shore, will you be driven? Prosperous Gales have hitherto favoured your course, & pointed your way. To the heavens, I will still look;& if you are properly chartered,  take the Christian religion, & “reason for your Card.” I will trust, that they may yet shed there benign Influences, & waft you to the desired Haven, where you may grow, & be eminently Useful.
I have heard several people say, they wished you had been ready to fill Mr Tuckers place in Haverhill. The office is now occupied by Mr Prescot from Salem. But notwithstanding this, it is said, that Mr Jabez Kimbal intends coming & fixing there, in preference to Chesterfield for though he supposes, he shall not get so much property, yet he had rather relinquish that, than lose the pleasures resulting from an agreeable Society, congenial to his Education & improvements. And if he should, it is believed he will draw all the buisness from the other two Gentlemen; as Mr Kimbals Character is so established for probity, knowledge of his proffesion, affability & accommodating manners. Essentials in all—
My family is large, though not so numerous as last Summer—It is very happy, & harmonious—We have some charming Ladies, who attend the academy. With a mind open to Instruction, “One towers above her Sex,” modest, gentle, œconomick; the Virtues, & the Graces are combined, & without beauty, she is beauty’s self.—As you are not fixed in buisness, I would not advise you to make me a visit at present. As you have passed over the most dangerous age of  youth, without a wound, I should be very loth, to have you needlessly alarmed, at the sober years of twenty-five—
With tender sensations peculiar to an affectionate Mother; I subscribe, Yours

Elizabeth Peabody